Title: To Thomas Jefferson from William Jones Dawson, 6 July 1789
From: Dawson, William Jones
To: Jefferson, Thomas



May it Please your Excellency
Paris July 6th. 1789

That as the Universal esteem in which your Excellency is held  by your Country and the scientifical World in General, as one of the most learned Men of this Age, and that Your Excellencys love for the Mathematicks is as Great as your Philantrophy will it please your Excellency to admit one of the younger branches of that science to shew his love and esteem for the united states of America and the scientific in that Quarter of the Globe and to have your Excellencys approbation in going to America to settle in that Business under the auspices of the Government. I have been brought up to the business from my Infancy under my Father, and have since served a term of Years under the first Man in the World as an Instrument Maker, Namely Mr. Je. Ramsden of London and am at present working here in Paris at Mr. Baradelles, and understand the method of constructing the Hadley Quadrant with most of the Instruments usefull to the science in General under the latest Improvements of Mr. Ramsden also the Method of Dividing the same accurately. I have been imploy’d about all the Different Instruments at Mr. Ramsdens namely Sextants, Theodolites, Levels, Barometers for Altitudes, and Common Barometers, Thermometers for the pocket, Botanic, and Chemical purposes with many others. If your Excellency will condescend to give me an Answer I shall wait your Excellencys commands when I deliver this Letter and remain With profound Respect Your Excellency’s Most Devoted Humble Servant,

Wm Jones Dawson

